Citation Nr: 9904001	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The appellant had service from May 1995 to April 1996.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the New Orleans, Louisiana Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied service connection for disabilities of the hips, left 
calf, left knee and low back.  During the course of the 
appeal, the RO granted service connection for right hip and 
left calf disorders, leaving the issues stated on the title 
page of this decision.

The issues of service connection for disabilities of the left 
hip and the low back are the subjects of the remand appended 
to this decision.

The Board's decision is limited to the issues developed for 
appellate review. The appellant's service representative has 
asserted that the veteran's service connected Achilles 
tendon/gastrocnemius muscle disorder are different disorders 
and should be judged as such even though they are on the same 
leg.  This issue has not been developed for appellate review, 
and is not before the Board at this time. Kellar v. Brown, 6 
Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal with respect to the 
left knee has been obtained by the RO.  

2.  Appellant was treated for left knee  pain in service.  
The in-service left knee pathology was acute and transitory, 
and resolved without residual disability. 

3.  There is no competent evidence of record of current 
chronic disability of the left knee.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Black v. Brown, 10 Vet. App. 279 (1997).  The duty to 
assist under 38 U.S.C.A. § 5107(a) is triggered only after a 
well-grounded claim is submitted.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  King v. Brown, 5 Vet. App. 19 (1993).  Where the 
determinative issue is factual rather than medical in nature, 
competent lay testimony may constitute sufficient evidence to 
well ground the claim. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well-grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (1998).

Furthermore, service connection may also be granted for any 
disease diagnosed  after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records indicate that during 1995, the 
appellant was treated for bilateral knee pain.  The 
separation examination in March 1996 showed no pertinent 
complaints or findings. 

On VA examination in May 1996, examination of musculoskeletal 
system was normal.  The circumference of the knees was 13 
inches bilateral.  The knee caps were movable.  Stability and 
equilibrium were preserved bilaterally.  The range of motion 
of the knees was flexion to 140 degrees; extension to 0 
degrees; and, internal and external rotation to 40 degrees.  

In a hearing at the RO in February 1997, the appellant 
testified that he began treatment at the VA the same week he 
was separated from service, and has continued treatment to 
the present time.  He testified that x-rays were taken after 
service, but nothing was found.  He testified that he was 
referred to rheumatology, as well as another VA clinic.  He 
did not know the results of these referrals.  VA medical 
records from April 1996 to February 1997 do not refer to the 
left knee.  

On VA examination in April 1997, the appellant reported 
injuring his left leg while running in service, approximately 
one year earlier.  At that time he was told that he probably 
tore a ligament in the left ankle, or tore a muscle in his 
left calf.  He had a cast on the left leg for 7 weeks. He now 
felt pain in the left foot when walking, and was taking 
Motrin and Tylenol which were not helping.  He also had left 
hip pain. 
X-rays of the left knee were normal.  

There are no post service VA or private medical records 
indicating treatment for the left knee or evidence indicating 
that the appellant sought treatment for the knee disorders 
after service, for which records could be obtained. 

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the appellant's in-service medical records 
indicate complaint of knee pain.  These symptoms appear to 
have been acute and transitory, resolving in service as the 
separation examination of the knee was normal and the post 
service medical evidence does not show a chronic left knee 
disability.  Because no current disability is shown, not all 
the elements necessary to well-ground the claim are present, 
and the claim is not plausible.  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Where a claim is not well grounded, it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.  Furthermore, there is no indication that 
there are records in existence that might provide information 
as to this claim.



ORDER

A well grounded claim for service connection for knee 
disability not having been submitted, the claim is denied.


REMAND

The Board is unable to determine from the evidence or record 
whether the appellant has chronic disability of the left hip 
or the low back, and, if he does, whether these are related 
to service.  On the one hand, a memorandum from Nikita 
Tregubov, M.D., dated October 9, 1998, notes that " it is 
quite possible that his current back condition- minor 
levoscoliosis of the lumbar spine and left hip condition- 
probable bone island superimposed over the left femoral head, 
with pain on movement, began with the lower back pain, left 
gluteus maximus strain, and left hip injury and pain while on 
active duty."  On the other hand, VA examinations have not 
clearly in indicated or ruled-out the existence of 
disabilities of the left hip or low back.

Accordingly, the claim us REMANDED for the following:

1.  The RO should obtain all current VA 
treatment records.

2.  The appellant should be scheduled for 
VA orthopedic examination.  The purpose 
of the examination is to determine 
whether he has chronic disabilities of 
the left hip or the low back that are 
related to service.  The claims file must 
be made available to the examiner, who 
should make careful review of the service 
and post-service medical records.  Any 
indicated tests or studies should be 
performed.  Following examination, the 
examiner should answer the following 
questions: (1) Does the appellant have 
chronic disabilities of the left hip or 
the low back; and (2) If so, is it at 
least as likely as not that either was 
first manifested in, or aggravated in, 
service  The rationale for the opinions 
should be set forth.

3. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The case should then be returned to the Board, if in order, 
after completion of the usual adjudication procedures.



		
NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).



- 8 -


